Citation Nr: 0429880	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  97-20 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbosacral strain prior to March 6, 1999.

2.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain, from March 6, 1999.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for amputation of the left ring finger.

4.  Entitlement to an increased (compensable) initial rating 
for residuals of an umbilical hernia.

(The veteran's claim for entitlement to additional vocational 
rehabilitation training to a higher level than is usually 
required for employment in the appellant's occupational field 
under Chapter 31, Title 38, United States Code, is the 
subject of a separate Board of Veterans' Appeals decision 
issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 until his 
retirement in July 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The March 1997 rating decision also denied a claim for 
entitlement to service connection for residuals of a 
concussion.  However, the veteran was later granted 
entitlement to service connection for a fractured left 
zygoma, claimed as a concussion/head injury, as characterized 
in a January 2000 rating decision.  Accordingly, the claim 
for entitlement to service connection for residuals of a 
concussion is now moot.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, the veteran has not 
been informed of the information and evidence necessary to 
substantiate his claims, notice of which evidence, if any, he 
is expected to obtain and submit, and which evidence will be 
retrieved by VA, or notice that he should provide any 
evidence in his possession that pertains to the claims.  
Since the veteran has not been provided the required VCAA 
notice, a remand is required with respect to these claims.

Additional pertinent VA medical records were received in 
March 2003.  The RO has not reviewed this evidence with 
respect to the veteran's increased rating claims.  A remand 
is required in order that the RO can review all the 
additional evidence, and issue a supplemental statement of 
the case if appropriate.

The Board further notes that the claims file contains an 
August 2002 Development Memorandum requesting that additional 
VA medical records be obtained, including records of an 
umbilical hernia surgery performed in August 1999.  This 
memorandum also instructed that the veteran be provided VA 
gastrointestinal and orthopedic examinations in order to 
determine the current nature and extent of the veteran's 
umbilical hernia, low back and left ring finger disabilities.  
These actions have not been performed and completion of these 
actions is necessary.  See Stegall v. West, 11 Vet. App. 268 
(1998).

On his July 1997 and April 1998 substantive appeals, the 
veteran requested a hearing before a Veterans Law Judge with 
regard to his back and finger disabilities.  On his February 
1998 substantive appeal, the veteran stated that he wanted a 
hearing before a hearing officer with respect to his 
umbilical hernia claim.  The Board notes that the veteran was 
provided a Board videoconference hearing in April 2004.  
However, this only included discussion of the veteran's 
vocational rehabilitation claim.  The RO should write to the 
veteran and seek clarification as to whether the veteran 
would like to provide testimony at a hearing with respect to 
his increased rating claims. 

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent with respect to each 
specific issue on appeal.  This must 
include informing the appellant of the 
information and evidence necessary to 
substantiate his increased rating claims, 
notice of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, and notice that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should contact the veteran and 
seek clarification as to whether he wants 
a hearing with respect to his increased 
rating claims.  If the veteran does want 
a hearing, it should be determined which 
type of hearing, and such should be 
scheduled.

3.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his service-connected umbilical hernia, 
lumbosacral strain, and residuals of 
amputation of the left ring finger 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
This should include securing all VA 
medical records for this veteran, not 
previously associated with the claims 
file, including records of umbilical 
hernia surgery performed in August 1999.

4.  After the above development has been 
accomplished, the veteran should be 
provided gastrointestinal, orthopedic, 
and neurological examinations.  The 
claims folder should be provided to the 
examiners for review prior to each 
examination.  

A.  The gastrointestinal examiner should 
evaluate the veteran's umbilical hernia 
disability.  All indicated tests and 
studies should be performed.  The 
examiner should describe any hernias 
present, any weakening of abdominal 
muscles, and any scarring.  

B.  The orthopedic examiner should 
evaluate the veteran's low back and left 
ring finger disabilities.  As to the low 
back, all indicated tests should be 
conducted.  Range of motion must be 
documented in degrees.  The examiner 
should comment on any listing of the 
spine, loss of lateral motion, muscle 
spasm, narrowing or irregularity of joint 
space or abnormal mobility on forced 
motion.  The examiner should provide a 
complete and detailed discussion with 
respect to any weakness; instability; 
effusion; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of 
lumbar spine.  In relation to any 
subjective complaints of pain, the 
examiner should note if pain is visibly 
manifested on movement of the joint.  The 
examiner should offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints.  
Complete detailed rationale must be given 
for each opinion that is rendered.  The 
examiner should expressly provide the 
range of motion of the lumbar spine and 
indicate any objective evidence of pain 
with motion, and also indicate the normal 
range of motion for the areas tested and 
how the veteran's range of motion 
deviates from these norms.  

As to the left ring finger disability, 
the examiner should indicate if there has 
been metacarpal resection involving loss 
of more than one half of the bone.  The 
examiner should evaluate any functional 
impairment associated with the disability 
and describe any scarring.  All opinions 
and findings must be supported by 
complete rationale.  

C.  The neurological examiner should 
describe any and all neurological 
manifestations specifically attributable 
to the service-connected low back 
disability.  The examiner should note 
whether there is present or absent 
recurring attacks of intervertebral disc 
syndrome and whether only little 
intermittent relief is achieved.  Also, 
note whether there is present or absent 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  If intervertebral disc syndrome 
is found, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  

5.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the March 
2002 supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



